                        UNITED STATES DISTRICT COURT
                            DISTRICT OF MONTANA
                              BILLINGS DIVISION


CHERYL A. MALONEY,                              Case No. CV-18-93 -BLG-TJC

                      Plaintiff,               JUDGMENT IN A CIVIL CASE

   vs.

NANCY A. BERRYHILL, Acting
  Commissioner of Social Security
  Administration,

                      Defendant.


         Jury Verdict. This action came before the Court for a trial by jury. The
  issues have been tried and the jury has rendered its verdict.

   X    Decision by Court. This action came before the Court for bench trial,
  hearing, or determination on the record. A decision has been rendered.

        IT IS ORDERED AND ADJUDGED that the Commissioner’s final decision
  is REVERSED and REMANDED for further administrative proceedings under
  sentence four of 42 U.S.C. § 450(g)..

         Dated this 20th day of December, 2018.

                                   TYLER P. GILMAN, CLERK

                                   By: /s/ Judith Rhoades
                                   Judith Rhoades, Deputy Clerk
